DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 2011/0248012) in view of Peters (U S2014/0263239), Hutchinson et al (US 2010/0224606), Tabata et al (US 4,485,293), and Ihde (US 2003/0111452). 
	Fujiwara shows the power supply claimed including a switched mode power supply (3) that converts primary power (1) to welding power having an output current based on a current control loop as illustrated in Figure 4, a voltage sensing circuit (8) to measure or detect a weld voltage at an output of the welding power supply and to determine a welding arc condition or a short circuit condition (para 0059), a control circuit (12) that sets/selects a current ramping rate as represented by a first tier of the current slope/ramp and increases an output current as represented by a second tier of the current as illustrated in Figure 1 during the short circuit condition (also see para [0060]). But, Fujiwara does not explicitly show a shielded metal arc welding (SMAW) and a voltage comparator.  
	Peters shows it is known to a welding power supply for outputting a weld power to a shielded metal arc welding (SMAW) system/process (para 0018) wherein Peter further shows also known to control the current output or current ramp rate is raised/increased (as shown by curve 411) when a short condition occurred (also, see para 0028). 
	Hutchinson also shows for welding process that includes metal inert gas (MIG) operations as well as stick welding operations (para [0017]) which is also referred to as shield metal arc welding (SMAW) as disclosed in the applicant’s disclosure (see para [0025] of the applicant’s specification on page 7), and Hutchinson also shows for a short circuit detection circuit that compares a voltage output feedback with a preset voltage level to determine whether a short circuit has occurred if the feedback voltage is lower than the preset voltage (see para [0019]).  
	Tabata shows it is known to detect a short circuit condition based on a voltage signal from a voltage sensor/detector (15) whose signal is then compared by a voltage comparator (16) to determine if a short circuit condition has occurred. 
Ihde also shows a short detection module (508) which compares a voltage feedback to a threshold voltage to determine if an arc is shorted or if a short circuit is occurred as a measured output voltage drops below the threshold. Also see para [0005] and [0037]. 
	In view of Peters, Hutchinson, Tabata and Ihde, it would have been obvious to one of ordinary skill in the art to adapt the power supply of Fujiwara in a shielded metal arc welding (SMAW) process since such metal arc welding is well known welding process that includes a consumable welding wire/electrode wherein it is known to provide a short circuit/arc detection circuit  having a voltage comparator that compares the welding voltage levels with a threshold voltage to determine either a short or an arc condition as known in the art. 
	With respect to claim 2, Fujiwara shows a user input device (29) that receives a current input wherein the control circuit (12) via a setting unit (13) that sets/selects a current ramping rate based on the current input by the user. Also see para [0060].
	With respect to claims 3-6 and 11-13, Fujiwara shows a second user input device such as a current setting unit (15) to receive and set an output current set point or an inflection point via a driving unit (7) that controls the current output, including increasing the output current during the short circuit, and then subsequent lowering the output current as an arc condition begins (that starts at P4) as a voltage is controlled during the arc condition. Also see para [0035].  And as Fujiwara shows the current setting unit, it would have been obvious to one of ordinary skill in the art to set the current at the desired minimum and maximum/upper value, resulting in the claimed ramp rate or its maximum to minimum ratio, as a matter of routine experimentation to control the desired short circuit conditions. 
With respect to claim 8-10, Ihde shows a controller for controlling an output current based on a feedback or control loop wherein the output current is added or increased iteratively or incrementally to clear the short at each execution as illustrated in Figure 3 (also see para [0033]), and Hutchinson also shows it is known to add or increase the current output based on a voltage error and a progressively increasing gain in each of the short circuit stages/execution (also see para [0005] and Figure 4). Thus, it would have been obvious to one of ordinary skill in the art to adapt Fujiwara with the current output that is iteratively or incrementally added in a non-liner or linear fashion (Fujiwara shows a linear ramping rate) so that the short is effectively cleared and continue processing the desired welding operations.  
	With respect to claims 14-16, Fujiwara shows the control circuit including a sensor such as a voltage sensor (8) and a current sensor (9) that identifies a welding data that corresponds to the output voltage and current, respectively, wherein the current ramp based on the short circuit condition/rate is controlled based on the welding data that is also stored by the control circuit including the data that would be based on the prior welding operations to enhance more efficient welding operation as desired by the user. Also see para [0032] and [0085].
	With respect to claims 18 and 19, Fujiwara shows the control loop to control the power  supply when the measured voltage is greater or smaller that a predetermined value (para 0061) that executes the current control loop in both short and arc conditions. 
	With respect to claim 20, Ihde shows it is known to process a welding system via digital or integrated circuitry with microprocessors having a software and a hardware (para 0003), and it would have been obvious for such processor to include a non-transitory machine readable medium that would execute the welding power supply claimed as taught by Fujiwara in view of Peters, Hutchinson, Tabata and Ihde. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,688,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent ‘583 show the claimed welding power supply including a switch mode power supply, a voltage sensing circuit, a voltage comparator, and a control circuit claimed wherein the more detailed scope of the US Patent ‘583 is deemed to anticipate the broad scope of the pending claims of the present application, and all other dependent claims are also shown by the dependent claims of the US Patent ‘583 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761